Citation Nr: 1034015	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a heart condition.

4.  Entitlement to service connection for a neck/cervical spine 
disorder.

5.  Entitlement to service connection for a bilateral shoulder 
disorder.  

6.  Entitlement to an increased evaluation for migraine 
headaches, currently rated as 10 percent disabling.  

7.  Entitlement to an initial evaluation in excess of 10 percent 
for chronic fatigue syndrome (CFS). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active military service from February 2000 to 
September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 and August 2008 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Waco, Texas.

The Veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge at the RO in October 2009.  
A transcript of the hearing is of record.  

The issues of service connection for a neck/cervical spine 
disorder and a bilateral shoulder disorder as well as the issue 
of a higher evalatuion for CFS are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on her part.  



FINDINGS OF FACT

1.  At her October 2009 Travel Board hearing, the Veteran 
testified that she wished to withdraw her appeal as to the issues 
of entitlement to service connection for fibromyalgia, 
hypertension, and a heart condition.  

2.  The Veteran's headaches occur on a daily basis and cause 
nausea and vomiting on occasion; they are not very frequently 
completely prostrating in nature or productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as 
it relates to the issues of entitlement to service connection for 
fibromyalgia, hypertension, and a heart condition, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 
38 C.F.R. § 20.204 (2009).

2.  The criteria for a 30 percent disability evaluation for 
migraine headaches, but no more, have been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp.2009); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.10, 4.20, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 23,353 
(Apr. 30, 2008).

The Veteran's status has been substantiated.  The Board notes 
that in a November 2007 letter, the RO provided the Veteran with 
notice that informed her of the evidence needed to substantiate 
her claim.  The letter also told her what evidence she was 
responsible for obtaining and what evidence VA would undertake to 
obtain. The letter also told her to submit relevant evidence in 
her possession.

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this 
case, the Veteran was provided with notice as to the disability 
rating and effective date elements of the claim in November 2007 
and March 2008.

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary 
to decide this claim has been obtained.  No other relevant 
records have been identified. The Veteran has also been afforded 
a VA examination.  The results of the examination are sufficient 
in order to properly rate the Veteran's claim.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements; her testimony; and 
arguments presented by the representative organization.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  Based upon the 
foregoing, the duties to notify and assist the Veteran have been 
met, and no further action is necessary to assist the Veteran in 
substantiating this claim.

The Board notes that treatment records were associated with the 
claims folder at the time of the October 2009 hearing and 
thereafter.  The Veteran has submitted a waiver of review of 
original jurisdiction as it relates to this evidence.  As such, 
the matter is now ready for appellate review.

Fibromyalgia, Hypertension, and a Heart Condition

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  The 
Veteran, at her October 2009 hearing, withdrew her appeal as to 
the issues of service connection for fibromyalgia, hypertension, 
and a heart condition.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice as it relates to these issues.

Headaches

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under Diagnostic Code 8100, a 10 percent evaluation is warranted 
for characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation is 
appropriate in cases of characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability, a 50 
percent evaluation is in order.  38 C.F.R. § 4.124a, Code 8100.

Treatment records obtained in conjunction with the Veteran's 
claim reveal that at the time of an October 2007 private 
outpatient visit, the Veteran was noted to have headaches four 
days per week.  The pain was on the right side of her head and 
she tended to get nausea and sometimes photophobia.  The Veteran 
reported that the headache would go away if she took Excedrin or 
Advil.  

At the time of a November 2007 visit, the Veteran reported having 
a headache on an almost daily basis.  A diagnosis of chronic 
daily headaches was rendered at that time.  

During a March 2008 visit, the Veteran again reported having a 
headache on almost a daily basis.  It was the examiner's 
impression that the Veteran had migraine and chronic daily 
headaches.  

At the time of a May 2008 VA examination, the Veteran reported 
having everyday headaches, usually left frontal, occasional 
middle frontal, and at other times on the top of her head.  There 
was no associated nausea with the headaches and no associated 
blurred vision or diplopia.  She reported being occasionally 
sensitive to light and sound.  The Veteran noted having had only 
one incapacitating episode since 2006 where she could not do 
anything for one day.  She had had none since that time.  Topamax 
did not help and the Veteran did not like Zomig.  It seemed to 
make her headaches worse.  The headache pain averaged 3/10 
everyday with Motrin and 8/10 without Motrin.  Motrin helped the 
best.  The Veteran denied stress.  She drank one cup of coffee 
per day and had no carbonated beverages or tea.  She was a 
nonsmoker and did not use alcohol.  There was no history of head 
trauma.  A diagnosis of chronic migraine headaches was rendered.  

At the time of a February 2009 visit, the Veteran reported having 
had a headache almost every day since her March 2008 visit.  The 
Veteran was now taking Tylenol for her headaches.  A diagnosis of 
chronic headaches was rendered.  The Veteran was prescribed 
Topamax.  

At the time of her October 2009 hearing, the Veteran reported 
that that she was being treated for migraines by a private 
physician.  She noted that she was taking medication for her 
migraines.  The Veteran reported having prostrating attacks where 
she had to be essentially prone, not able to work, and be in a 
dark room.  She noted that she missed approximately two days of 
work per month due to her migraines.  She stated that she worked 
in the Human Resources Department at Homeland Security.  The 
Veteran reported taking Topamax for her migraines.  She stated 
that she would have headaches four times per week with occasional 
light sensitivity and photophobia.  She also noted having nausea.  

During a November 2009 visit, the Veteran was again diagnosed as 
having a chronic headache.  In addition to her Topamax, the 
Veteran was requested to take two Aleve at headache onset.  

The record shows that the Veteran has headaches on an almost 
daily basis which intermittently cause nausea and vomiting and 
occasional photophobia.  She has also reported missing up to two 
days of work per month because of her migraines.  This level of 
disability approximates the criteria for a 30 percent disability 
evaluation.  A 50 percent evaluation is not warranted as the 
Veteran has not been shown to have very frequent completely 
prostrating headaches and prolonged attacks which are productive 
of severe economic inadaptability.  The Veteran still maintains 
full-time employment and has stated that her headaches cause her 
to miss no more than two days of work per month.  As such, the 
criteria for a 50 percent disability evalatuion have not been 
met.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's migraine headache manifestations are contemplated 
in the rating schedule.  No exceptional factors have been 
reported.  The Veteran has also not been hospitalized for her 
headaches.  Marked interference with employment has also not been 
demonstrated as the Veteran still maintains full-time employment.  
As such, the criteria for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).





      (CONTINUED ON NEXT PAGE)

ORDER

The appeal, as to the issues of entitlement to service connection 
for fibromyalgia, hypertension, and a heart condition, is 
dismissed.

A 30 percent disability evaluation for migraine headaches is 
granted.  


REMAND

As it relates to the issue of entitlement to an initial 
evaluation in excess of 10 percent for CFS, the Board notes that 
the Veteran has not had a comprehensive VA examination to 
determine what specific symptoms are related to her CFS.  The 
Board further notes that the evidence currently of record is 
insufficient in order to properly rate the Veteran's CFS.  As 
such, the Veteran should be afforded a VA examination to 
determine the severity of her CFS.  

As it relates to the Veteran's claims for service connection for 
neck and shoulder disorders, the Board notes that the Veteran was 
seen with complaints of neck and shoulder pain following a motor 
vehicle accident in November 2000.  A diagnosis of muscle strain 
was rendered at that time.  

In conjunction with her request for service connection for neck 
and shoulder disorders, the Veteran was afforded a VA examination 
in May 2008.  At that time, the Veteran was diagnosed as having a 
neck sprain and bilateral shoulder sprain.  The examiner rendered 
an opinion that it was less likely than not that any current neck 
and shoulder problems were related to the Veteran's period of 
service; the rationale provided for this opinion was that there 
was no evidence in the claims folder that the Veteran had been 
treated for neck and shoulder problems.  

While the examiner provided an opinion as to the relationship 
between any current neck and shoulder problems and the Veteran's 
period of service, the rationale provided in support of the 
opinion is not supported by the evidence of record.  The Board 
notes that the Veteran was specifically seen with complaints of 
neck and shoulder pain in November 2000 following the motor 
vehicle accident and that she was diagnosed as having a muscle 
strain at that time.  At her October 2008 hearing, the Veteran 
reported having had recurring pain in the same area and noted 
that the pain had been essentially the same since the time of the 
accident.  

As the record contains evidence of complaints of neck and 
shoulder pain in service as well as a diagnosis of muscle strain 
following the November 2000 accident, further clarification is 
needed with regard to the opinion rendered by the May 2008 
examiner.  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical examination."  
Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 
Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims folder 
to the examiner who performed the May 2008 
VA examination on the Veteran's neck and 
shoulders.  Following a comprehensive 
review of the claims folder, the examiner 
is requested to render an opinion as to 
whether it is at least as likely as not 
that any current neck/cervical spine 
disorder and/or bilateral shoulder disorder 
is related to the Veteran's period of 
service.  When rendering such an opinion, 
the examiner should note and discuss the 
findings made with regard to the neck and 
shoulder following the November 2000 motor 
vehicle accident, including the diagnosis 
of a muscle strain rendered at that time.  
Complete detailed rationale should be 
requested for any opinion that is rendered.  

If the examiner is no longer available, 
schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
neck and bilateral shoulder disorder, with 
the examiner rendering the above requested 
opinion following a review of the claims 
folder.  Detailed rationale should be 
provided for any opinion that is rendered.  

2.  Schedule the Veteran for a VA 
examination by an appropriate examiner to 
determine the severity of her CFS.  All 
indicated tests and studies are to be 
performed and all findings are to be 
reported in detail.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  
Following examination, the examiner is 
requested to note the presence or absence 
of the following:  debilitating fatigue, 
cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion) or a 
combination of other signs and symptoms.  
The examiner is also to comment on whether 
the symptoms are nearly constant or wax or 
wane, the examiner should also comment on 
the incapacitation and the length of such 
incapacitation if the symptoms wax and wane 
on a per year basis, or if the symptoms are 
nearly constant the percentage of 
restriction of routine daily activities 
versus the pre-illness level.

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and her representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


